Title: To George Washington from Henry Knox, 5 December 1794
From: Knox, Henry
To: Washington, George


        
          Sir.
          Dec: 5. 1794.
        
        I have the honor to submit to your view a draft of a letter to the Governors of Virginia, Maryland Pennsylvania, and New Jersey—Perhaps as Brigadier General Samuel Smith was at the head of the militia of a State the same ought to be transmitted him excepting as to the thanks. Most respectfully, Your obedt Servt
        
          H. Knoxsecy of war
        
      